DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on December 21, 2020 for application S/N 15/640,374. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-4, 6-14 and 16-20 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15/640,374 was given at an examiner interview with Ms. Poornima Balasubramanyam (Registration No. 75,117) on 4/6/2021.



Claim 1 (Amendment):
 A method comprising:
maintaining labels at an online system, each label comprising a sequence of one or more text strings and identifying a physical location, the physical location described by geographical location coordinates or a geographical address, each maintained label received by the online system from a corresponding user of the online system;
receiving, at the online system, location coordinates from a client device associated with a viewing user of the online system;
determining a particular physical location from the received location coordinates, the particular physical location corresponding to location coordinates where the online system determined the client device remained for a least a threshold amount of time;
retrieving one or more models associated with the maintained labels, a model determining a likelihood of location coordinates identifying the physical location identified by a label;
determining likelihoods of one or more maintained labels identifying the particular physical location by applying the one or more models to received location coordinates for particular physical location;

selecting a maintained label based on the determined likelihoods and the retrieved values; and
providing a prompt to the client device for presentation to the viewing user, the prompt identifying the selected maintained label and requesting the viewing user whether to associate the particular physical location with the selected maintained label, wherein providing the prompt to the client device for presentation to the viewing user comprises:
identifying one or more additional viewing users connected to the viewing user via the online system;
determining that the online system previously presented an additional prompt to an additional viewing user connected to the viewing user, the presented additional prompt identifying the selected maintained label, and the presented additional prompt requesting the additional viewing user whether to associate the particular physical location with the maintained label; and
withholding the prompt from the client device in response to the determining.

Claim 5, cancelled. 

Claim 11 (Amended):
A computer program product comprising a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
maintain labels at an online system, each label associated with a corresponding user comprising a sequence of one or more text strings and identifying a physical location, the physical location described by geographical location coordinates or a geographical address, each maintained label received by the online system from a corresponding user of the online system;
receive, at the online system, location coordinates from a client device associated with a viewing user of the online system;
determine a particular physical location from the received location coordinates, the particular physical location corresponding to location coordinates where the online system determined the client device remained for a least a threshold amount of time;
retrieve one or more models associated with the maintained labels, a model determining a likelihood of location coordinates identifying the physical location identified by a label;

retrieve values to the online system of identifying whether location coordinates received by the online system are identified by each of at least a set of the maintained labels, the retrieved value of a label of the set of maintained labels based on an expected revenue received by the online system from the corresponding user from whom the online system received the label of the set of the maintained labels;
select a maintained label based on the determined likelihoods and the retrieved values; and
provide a prompt to the client device for presentation to the viewing user, the prompt identifying the selected maintained label and requesting the viewing user whether to associate the particular physical location with the selected maintained label, wherein provide the prompt to the client device for presentation to the viewing user comprises:
identify one or more additional viewing users connected to the viewing user via the online system;
determine that the online system previously presented an additional prompt to an additional viewing user connected to the viewing user, the presented additional prompt identifying the selected maintained label, and the presented additional prompt requesting the additional viewing user whether to associate the particular physical location with the maintained label; and
withhold the prompt from the client device in response to the determining.

Claim 15, cancelled. 

Allowable Subject Matter

Claims 1-4, 6-14 and 16-20 submitted on December 21, 2020 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Busch, Sriram and Chu teach determination of a particular physical location address by location coordinates received from user devices but the prior arts of record do not specifically suggest the combination of “wherein providing the prompt to the client device for presentation to the viewing user comprises: identifying one or more additional viewing users connected to the viewing user via the online system; determining that the online system previously presented an additional prompt to an additional viewing user connected to the viewing user, the presented additional prompt identifying the selected maintained label, and the presented additional prompt requesting the additional viewing user whether to associate the particular physical location with the maintained label; and withholding the prompt from the client device in response to the determining” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 11 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 11.
Busch, Sriram and Chu teach determination of a particular physical location address by location coordinates received from user devices but the prior arts of record do not specifically suggest the combination of “wherein provide the prompt to the client device for presentation to the viewing user comprises: identify one or more additional viewing users connected to the viewing user via the online system; determine that the online system previously presented an additional prompt to an additional viewing user connected to the viewing user, the presented additional prompt identifying the selected maintained label, and the presented additional prompt requesting the additional viewing user whether to associate the particular physical location with the maintained label; and withhold the prompt from the client device in response to the determining.” with all the other limitations recited in the independent claims 11.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 11 is allowed.  

The dependent claim 2-4, 6-10, 12-14 and 16-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164